Title: From Thomas Jefferson to Nicholas Long, 2 April 1781
From: Jefferson, Thomas
To: Long, Nicholas



Sir
Richmond April 2d. 1781.

The Order we gave you in your favour on Mr. Ross for Iron was for a special quantity and not meant to be general. We furnish Money for the Continental Quarter Master in this State and the Continental Quarter Master for the Southern Army. I assure you it is utterly out of our power to extend our Advances further to the Continental Officers acting in the other States.
This prevents us from giving the Credit you desire with Mr Ross. Colo. Carrington being furnished by him with Iron may perhaps be able to supply you. I am &c,

T. J.

